REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Kolowitz et al. (US 2016/0147971 A1) generally discloses the aspect of generating, using a plurality of feature extraction threads, shared evidentiary data, wherein generating the evidentiary data comprises: identifying one or more unstructured feature extraction threads of the plurality of feature extraction threads;  causing each unstructured feature extraction thread of the one or more unstructured feature extraction threads to (1) extract corresponding per-source unstructured feature data from a corresponding unstructured data source of one or more unstructured data sources that is associated with the unstructured feature extraction thread, and (ii) process the corresponding per-source unstructured feature data for the unstructured feature extraction thread to generate per-source engineered feature data for the unstructured feature extraction thread; and aggregating each per-source retrieved feature data extracted by each engineered feature data generated by an unstructured feature extraction thread of the one or more unstructured feature extraction threads to generate the evidentiary data; generating, based on a selected evidentiary data subset of the shared evidentiary data that correspond to one or more selected nodes of the shared decision tree data object, refined evidentiary data; processing the refined evidentiary data in accordance with the shared decision tree data object to generate an evaluation output; and providing, for display via a user interface, at least a portion of the evaluation output comprising user interface data indicative of the evaluation output and the explanation output.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
identifying one or more structured feature extraction threads of the plurality of feature extraction threads causing each structured feature extraction thread of the one or more structured feature extraction threads to extract corresponding per-source retrieved feature data from a corresponding structured data source of one or more structured data sources that is associated with the structured feature extraction thread; and aggregating each per-source retrieved feature data extracted by a structured feature extraction thread of the one or more structured feature extraction threads processing the refined evidentiary data in accordance with the shared decision tree data object to generate an evaluation output and an explanation output. 

The claim limitations are quite unique in the sense that the structured threads and unstructured threads are treated different wherein the structured thread are would have features extracted per source, unstructured thread are extracted per source and processed to generate per source engineered feature data. The prior art treats them the same where features are extracted per source. Wherein the prior art generates evaluation output, the current application also generates explanation output that the prior art does not teach and is also very unique. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Farri Pub. No.: 2019/0244119: A medical information retrieval system comprises a natural language processing system that processes a vocal user query to identify key words and phrases. These key words and phrases are provided to an inferencing engine that provides a set of knowledge-based inferences from medical knowledge sources, based on these key words and phrases. Thereafter, these knowledge-based inferences are provided to an information retrieval engine that retrieves a corresponding plurality of medical articles based on these knowledge-based inferences, and ranks each with respect to the knowledge-based inferences. A summary engine receives the ranked articles and creates a model based on the topical keywords and candidate sentences found in the highly ranked articles. A paraphrase engine processes the candidate sentences to provide a summary response based on a knowledge-based paraphrase model. An audio output device renders the summary report as the response to the user's original vocal query.,
ii. Hosoda et al., Pub. No: 20170075634: An information processing apparatus includes a memory, a registration-interval extracting unit, and a determining unit. The memory stores multiple documents having a predetermined relationship. Each of the documents is stored in association with a registration date. The registration-interval extracting unit extracts the interval between the registration dates of the documents. The determining unit determines that the documents are to be published if a predetermined day count and the interval between the registration dates of the documents satisfy a predetermined condition.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179